Case:21-13328-MER Doc#:123 Filed:09/10/21                Entered:09/10/21 16:20:00 Page1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

  In re:                                                    Case No. 21-bk-13328-MER

  SUMMIT FAMILY RESTAURANTS INC.,                           Chapter 11

           Debtor.

          BSV LAMONT JCRS LLC’S PRELIMINARY OBJECTIONS TO DEBTOR’S
                   EXHIBITS FOR SEPTEMBER 17, 2021 HEARING


         BSV Lamont JCRS, LLC (“BSV Lamont”), through counsel, Fox Rothschild, LLP, hereby
 serves the following Preliminary Objections to Debtor’s Exhibits for September 17, 2021 Hearing:

  Ex. No.                                 Description                               Objection
               Shopping Center Lease entered into between the Landlord and
      A                                                                             Stipulated
               Debtor and dated September 12, 2014.
               Schedules and Statement of Financial Affairs filed by Debtor on    FRE 401/402;
      B
               April 20, 2021 at Docket No. 20.                                   403; 801/802
               Proof of Claim and all exhibits thereto filed by the Landlord as
      C                                                                             Stipulated
               Claim No. 9-1.
               Motion for Administrative Claim filed by Landlord at Docket        FRE 401/402;
      D
               No. 30 and all attachments thereto.                                403; 801/802
               Response to Motion for Administrative Claim filed by Debtor at     FRE 401/402;
      E
               Docket No. 45.                                                     403; 801/802
               Reply to Motion for Administrative Claim filed by Landlord at      FRE 401/402;
      F
               Docket No. 50                                                      403; 801/802
               Supplement to Response to Motion for Administrative Claim          FRE 401/402;
      G
               filed by Debtor on August 11, 2021                                      403
               Liquidated Damages calculation prepared by the Landlord and
      H                                                                              Stipulated
               attached to its Discovery Responses as Exhibit G
                                                                                    Stipulated
               Lease between Landlord and a Co- Tenant dated August 9, 2016.
                                                                                   (Subject to
      I        Said lease has not yet been produced and is subject to ongoing
                                                                                  Confidentiality
               discussion related to a Confidentiality Agreement
                                                                                   Agreement)
               Spreadsheet in the possession of Landlord detailing the alleged      Stipulated
               damages associated with the co-tenancy lease. Said spreadsheet      (Subject to
      J
               has not yet been produced and is subject to ongoing dispute        Confidentiality
               related to a Confidentiality Agreement                              Agreement)
               Landlord’s Responses to Discovery Requests, dated August 6,
      K                                                                             Stipulated
               2021




 126140563.1
Case:21-13328-MER Doc#:123 Filed:09/10/21                 Entered:09/10/21 16:20:00 Page2 of 3




  Ex. No.                               Description                                  Objection
               E-mail from Mary K. Sloan to Mike Mason dated March 4, 2021           FRE 602;
      L
               regarding reopening Casa Bonita                                        801/802
               E-mail dated November 7, 2020 from Ron Dowdy to Terry
                                                                                     FRE 602;
      M        Burka and regarding email from Mary K. Sloan to Mike Mason
                                                                                      801/802
               dated November 5, 2020 regarding reopening Casa Bonita
               Casa Bonita reopening proposal dated July 10, 2020 and the           FRE 602;
      N
               comments from the Jefferson County Public Health Department           801/802
      O        Colorado Executive Order D2020-003 dated March 11, 2020             FRE 602; 701
      P        Colorado Executive Order D2020-091 dated June 1, 2020               FRE 602; 701
      Q        Colorado Public Health Order PHO 20-22 dated March 16, 2020         FRE 602; 701
      R        Colorado Public Health Order PHO 20-28 dated June 5, 2020           FRE 602; 701
               Colorado Public Health Order PHO 20-35 dated September 15,
      S                                                                            FRE 602; 701
               2020
               Colorado Public Health Order PHO 20-36 dated November 2,
      T                                                                            FRE 602; 701
               2020
                                                                                   FRE 401/402;
               E-mail from Terry Burka to Bob Wheaton and Ron Dowdy
      U                                                                              403; 408;
               dated March 1, 2021
                                                                                      801/802
               E-mail chain between Ron Dowdy, Robert Wheaton and Dan              FRE 401/402;
      V
               Brannan from Intermountain Boilerworx from June 2021                     403

       BSV Lamont reserves the right to assert additional objections during the September 17,
 2021 Hearing, as warranted.
          Dated this 10th day of September 2021.

                                                       FOX ROTHSCHILD LLP

                                                       /s/ Christopher J. Dawes
                                                       Christopher J. Dawes, Esq., Atty. No. 33818
                                                       1225 17th Street, Suite 2200
                                                       Denver, CO 80202
                                                       Phone: (303) 292-1200
                                                       Fax: (303) 292-1300
                                                       Email: cdawes@foxrothschild.com

                                                       Heather L. Ries, Esq., Atty. No. 581933 (FL)
                                                       777 South Flagler Drive
                                                       Suite 1700 West Tower
                                                       West Palm Beach, FL
                                                       Phone: (561) 835-9600
                                                       Fax: (561) 835-9602
                                                       Email: hries@foxrothschild.com
                                                       Attorneys for BSV Lamont JCRS, LLC


 126140563.1
                                                   2
Case:21-13328-MER Doc#:123 Filed:09/10/21                  Entered:09/10/21 16:20:00 Page3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 10th day of September 2021, I served a true and correct copy
 of the foregoing BSV LAMONT JCRS LLC’S PRELIMINARY OBJECTIONS TO
 DEBTOR’S EXHIBITS FOR SEPTEMBER 17, 2021 HEARING via CM/ECF on the
 following:

  Patrick F. Keery                                    Jeffrey S. Brinen
  Keery McCue PLLC                                    Jonathan M. Dickey
  6803 E. Main Street, Suite 1116                     Kutner Brinen Dickey Riley, P.C.
  Scottsdale, AZ 85251                                1660 Lincoln Street, Suite 1720
                                                      Denver, CO 80264

  Christopher C. Simpson                              Robert Samuel Boughner
  Osborn Maledon PA                                   U.S. Trustee
  2929 North Central Avenue, 21st Floor               1961 Stout Street, Suite 12-200
  Phoenix, AZ 85012                                   Denver, CO 80294

  Patty Chan                                          D. Lamar Hawkins
  Office of the U.S. Trustee                          Guidant Law Firm
  230 North First Avenue, Suite 204                   402 E. Southern Avenue
  Phoenix, AZ 85003                                   Tempe, AZ 85282

  Matthew D. Skeen, Jr.
  217 East 7th Avenue
  Denver, CO 80203

 And via first-class, United States mail, postage prepaid, addressed to the following:

 Summit Family Restaurants Inc.
 4340 East Indian School Road, Suite 21-305
 Phoenix, AZ 85018

                                                               /s/ Rhonda A. Hanshe
                                                               for Fox Rothschild LLP




 126140563.1
                                                  3
